Filed 10/21/19                                               Case 19-02133                                                                Doc 5

     EDC.006−793       Order to Confer on Initial Disclosures and Setting Deadlines (v.8.14)                                   USBC,EDCA

                                       UNITED STATES BANKRUPTCY COURT
                                      Eastern District of California, Sacramento
           ORDER TO CONFER ON INITIAL DISCLOSURES AND SETTING DEADLINES
      In re
                                                                                                            Bankruptcy Case No.
      Gavin Gregory Mehl
                                                                                                             19−26296 − C
                                                                              Debtor(s).

      Gavin Gregory Mehl

                                                                             Plaintiff(s),
                                                                                                         Adversary Proceeding No.
      v.
      The Judicial Council of California                                                                     19−02133 − C
      et al.
                                                                             Defendant(s).
     This order shall not be effective if this proceeding is exempted by Fed.R.Civ.P. 26(a)(1)(B) as incorporated by Fed.R.Bankr.P.
     7026 from the requirement that the parties make the initial disclosures required by Rule 26(a). Nor shall this order be effective if
     this proceeding seeks (1) to recover a debt of no more than $15,000.00, excluding interest, attorneys' fees, and costs; or (2) to
     except from discharge pursuant to 11 U.S.C. § 523(a) a debt of no more than $15,000.00, excluding interest, attorneys' fees,
     and costs.
     The Discovery Conference. At least 21 calendar days before the status conference scheduled in the original summons, the
     parties shall meet and confer at a "Discovery Conference". No party shall initiate or conduct any discovery prior to the Discovery
     Conference.
     Settlement. At the Discovery Conference, the parties shall consider the nature and basis of their claims and defenses and the
     possibility of an early settlement.
     Initial Disclosures. At the Discovery Conference the parties shall arrange to make the "initial disclosures" required by Rule
     26(a). Within 14 calendar days after the Discovery Conference, each party shall make these initial disclosures to all other
     parties. These initial disclosures shall include, without limitation, the following:
           A. the identities of all potential witnesses, including expert witnesses;
           B. all documents and other tangible things relevant to the allegations of the pleadings including written reports of expert
              witnesses;
           C. information concerning damages asserted or denied; and
           D. copies of relevant insurance policies.

     All disclosures shall be in writing, signed by the party or his or her attorney, and served on all other parties.
     Discovery Plan. Unless exempted by Rule 26(a)(1)(B) or by this order from making initial disclosures required by Rule 26(a), at
     the Discovery Conference, the parties shall also develop a written discovery plan signed by all parties or their counsel, that
     reflects the parties' views and proposals concerning:
           A. what changes, if any, should be made in the timing, form, or requirements of the initial disclosures;
           B. the timing, subject matter, and limitations, if any, of discovery to be conducted after the initial disclosures; and
           C. the subject of any orders that the court should enter under Fed.R.Bankr.P. 7016(b) and (c) and 7026(a)(1)(E).

     Any objection to making the initial disclosures shall be raised at the Discovery Conference and shall be included in the
     discovery plan. The court will rule on any such objections at the status conference. The discovery plan shall be filed within 14
     calendar days after the Discovery Conference.
     The summons, complaint, and this order shall be served by the plaintiff within 7 days of the date of this order. A return or proof
     of service shall be filed within 7 days after service.

     SO ORDERED.                                                        FOR THE COURT
     Dated: 10/21/19                                                    Wayne Blackwelder , Clerk

     I certify that a copy of this notice was returned to the Plaintiff at the time the original summons was issued.
     Dated: 10/21/19                                       By: kvas , Deputy Clerk
